COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                   NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:      J & J Container Manufacturing, Inc. v. Cintas- R. U.S., L.P.

Appellate case number:    01-14-00933-CV

Trial court case number: 1044425

Trial court:              County Civil Court at Law No. 3 of Harris County

        The appellee has represented in its appellate brief that appellant has fully paid and
satisfied the judgment in the underlying case and received a Full and Final Release of Judgment
and Judgment Lien. When a judgment debtor voluntarily satisfies the judgment, the case
becomes moot. See Marshall v. Hous. Auth. of City of San Antonio, 198 S.W.3d 782, 787 (Tex.
2006); Riner v. Briargrove Park Prop. Owners, Inc., 858 S.W.2d 370, 370 (Tex. 1993) (citing
Highland Church of Christ v. Powell, 640 S.W.2d 235, 236 (Tex. 1982)). This Court cannot
decide a case that becomes moot during the pendency of the litigation, and must dismiss the
proceeding for want of jurisdiction. See Heckman v. Williamson Cnty., 369 S.W.3d 137, 166–67
(Tex. 2012).

        Accordingly, the Court has directed me to notify you that the Court may dismiss this
appeal for want of jurisdiction unless you file a written response to this notice, providing a
detailed explanation, citing relevant portions of the record, statutes, rules, and case law to show
that this Court has jurisdiction over the appeal. See TEX. R. APP. P. 42.3(a).

       The final deadline to file your response is 5:00 p.m., 10 days from the date of this
notice. See TEX. R. APP. P. 42.3(a). If a meritorious response is not received in the form
described above by the deadline, the Court may dismiss the appeal for want of jurisdiction
without further notice. See id.



Clerk’s signature: /s/ Christopher A. Prine


Date: March 24, 2015